      Case 2:20-cv-00115-TOR      ECF No. 27     filed 09/30/20   PageID.186 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    HALEY BUCKLEY,
                                                    NO: 2:20-CV-0115-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL WITHOUT
 9          v.                                      PREJUDICE

10    ROBERT VAN IDOUR,
      an individual,
11
                                Defendant.
12

13         BEFORE THE COURT is the Plaintiff’s Response to Order to Show Cause

14   (ECF No. 26). The Court has reviewed the record and files herein, and is fully

15   informed.

16         The Court ordered Plaintiff to show cause why Defendant Robert Van Idour

17   should not be dismissed for lack of jurisdiction. ECF No. 25. Plaintiff responded

18   that she “has no objection to the Court dismissing this matter without prejudice and

19   [with] leave to refile in state court given that the only claims currently remaining

20   against Mr. Van Idour are state law claims.” ECF No. 26.



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:20-cv-00115-TOR      ECF No. 27    filed 09/30/20     PageID.187 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Plaintiff’s First Amended Complaint, ECF No. 12, does not demonstrate

 3             the jurisdiction of this Court to proceed against Defendant Robert Van

 4             Idour on the state law claims.

 5         2. Defendant Robert Van Idour is DISMISSED without prejudice.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and close the file.

 8         DATED September 30, 2020.

 9

10                                  THOMAS O. RICE
                                 United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
